FILED
                              NOT FOR PUBLICATION                           NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FORTINO CHOLULA-RIOS, a.k.a.                      No. 09-73718
Fortinio Rios Cholula, a.k.a. Leonardo
Cholula, a.k.a. Leopold Fortino Cholula,          Agency No. A092-903-609

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Fortino Cholula-Rios, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary denial of Cholula-

Rios’s cancellation of removal application. See 8 U.S.C. § 1252(a)(2)(B)(i);

Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir. 2009) (per curiam). Cholula-

Rios’s challenge to the IJ’s weighing of the evidence is not a legal argument that

confers jurisdiction.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    09-73718